IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                              January 14, 2008
                               No. 07-10219
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

ALEX KOJO BLANKSON

                                          Petitioner-Appellant

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL; JOHN SOURKARIS,
Director Post Order Detention Unit, U S (ICE); NURIA PRENDES, Director of
Detention and Field Operations Dallas, Texas (ICE); JILL WATSON, Warden
of RPRDC

                                          Respondents-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:06-CV-155


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Alex Kojo Blankson appeals the district court’s dismissal of his 28 U.S.C.
§ 2241 petition on the grounds that his detention by the Department of
Homeland Security/Bureau of Immigration and Customs Enforcement (DHS) is
unconstitutional in light of Zadvydas v. Davis, 533 U.S. 678 (2001).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10219

      The district court noted that 8 U.S.C. § 1231(a)(1)(C) provides that the
removal period shall be extended if the alien fails or refuses to make a good faith
effort to obtain a travel document or acts to prevent his removal and concluded
that Blankson’s own actions and conflicting claims of citizenship hampered the
DHS’s ability to effectuate his removal. The district court also found that
Blankson failed to show that there is no significant likelihood of removal in the
foreseeable future.
      The district court did not err in denying the petition. Blankson’s frequently
changing claims of citizenship hampered the DHS’s ability to effectuate removal
and, under § 1231(a)(1)(C), has served to extend the removal period
of§ 1231(a)(1)(A). See Balogun v. INS, 9 F.3d 347, 350-51 (5th Cir. 1993).
Blankson has failed to show that under the circumstances his continued
detention violates his constitutional rights and that “there is no significant
likelihood of removal in the reasonably foreseeable future.” Zadvydas, 533 U.S.
at 701.
      The judgment of the district court is AFFIRMED; Blankson’s motion to
enter exhibit lists is DENIED.




                                        2